Name: Commission Regulation (EEC) No 3182/88 of 17 October 1988 amending Regulation (EEC) No 2377/80 on special detailed rules for the application of the system of import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: trade;  animal product;  foodstuff;  tariff policy
 Date Published: nan

 18 . 10 . 88 Official Journal of the European Communities No L 283/ 13 COMMISSION REGULATION (EEC) No 3182/8 « of 17 October 1988 amending Regulation (EEC) No 2377/80 on special detailed rules for the application of the system of import and export licences in the beef and veal i sector HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is added to Article 5 (b) of Regulation (EEC) No 2377/80 : 'However, for the certificates referred to in Article 2 (2) issued in accordance with the procedure laid down in Article 43 of Commission Regulation (EEC) No 3183/80 (3), the period of validity expires at the end of the 1 2th month following the effective date of issue. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), and in particular Article 18 (6) thereof, Whereas the term of validity of licences for export from the Community of pure-bred breeding bovine animals, in particular in the framework of invitations to tender opened by certain third countries, has proved to be too short ; whereas, in order to maintain normal patterns of trade for the products in question, the term of validity of the licences should be extended ; whereas Commission Regulation (EEC) No 2377/80 (3), as last amended by Regulation (EEC) No 3988/87 (4), should be amended accordingly ; Whereas the measures provided in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, (3) OJ No L 338, 13 . 12. 1980, p. 1 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 October 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6. 1968 , p. 24. 0 OJ No L 198, 26. 7. 1988, p. 24. 0 OJ No L 241 , 13 . 9 . 1980, p. 5. 0 OJ No L 376, 31 . 12. 1987, p. 31 .